                       THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SEAN M. FRYER,
                                                    : CIVIL ACTION NO. 3:19-CV-92
              Plaintiff,                            : (JUDGE MARIANI)
                                                    : (Magistrate Judge Schwab)
              V.


MICHELLE OLSHEFSKI, et al.,

              Defendants.

                                            ORDER

      AND NOW, THIS / 2-        'ft, DAY OF MAY 2021, upon review of Magistrate Judge
Susan E. Schwab's Report and Recommendation (''R&R) (Doc. 33) for clear error or

manifest injustice, IT IS HEREBY ORDERED THAT:

   1. The R&R (Doc. 33) is ADOPTED for the reasons set forth therein;

   2. Defendant, Satish Mallik, M.D.'s Motion for Summary Judgment (Doc. 26) is

      GRANTED;

   3. The Clerk of Court is directed to CLOSE THIS C_:..,,-----



                                                     obert D. Melfi-a .
                                                    United States District Judge
